DETAILED ACTION
Applicant’s amendment filed 12/2/2020 has been fully considered. 
Claims 1-27 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The objection to the claims is withdrawn.
The provisional Double Patenting rejection is withdrawn in view of the Terminal Disclaimer filed on 11/30/2020 and 12/2/2020.
Terminal Disclaimer
The terminal disclaimer filed on 11/30/2020 and 12/2/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10262163, 10404454, and 10404463 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-27 are allowed;
Regarding independent claims 1, 10, 18, and 27, the prior art of record neither alone nor in combination teach “a one-time programmable memory configured to store in isolation a unique configuration key defined by a foundry for each instance of the cryptographic integrated circuit”;
Claims 2-9, 11-17, and 19-26 are allowed because of their dependence from independent claims 1, 10, and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
[AltContent: connector]Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Garcia Cervetti/Primary Examiner, Art Unit 2419